By the Court.
In a case in which neither party was entitled to a trial by jury, the court found for the defendant, overruled a motion for a new trial, and dismissed the action. One of the errors assigned was “ that the finding and judgment were against the evidence and the law.” The bill of exceptions presented the entire evidence. If the trial court had not erred in applying the law to those facts about which there was no material conflict in the evidence, the decree would have been for the. plaintiffs. Held: In such a case the reviewing court may not only reverse the decree complained of, but also render the decree required by the facts referred to.
The motion is overruled so far as it asks that the cause may be remanded for a new trial, but is sustained in its request to strike out the recognition of assignments made by some of the plaintiffs since the trial below.

Judgment accordingly.